Order filed May 15, 2014




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-14-00064-CR
                                 __________

                    THE STATE OF TEXAS, Appellant
                                        V.
                     LISA ANN PETERSEN, Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                       Trial Court Cause No. CR142727


                                   ORDER
      The State of Texas has filed in this court a motion to abate this appeal. The
State requests that we abate the appeal and direct the trial court to prepare and
enter findings of fact and conclusions of law. The motion is granted, and the
appeal is abated.
      The record shows that Lisa Ann Petersen filed a motion to suppress any
statements she made at the time of her arrest and detention. Petersen asserted that
she had not been given her Miranda 1 warnings. The trial court held a hearing and
granted the motion to suppress, but it did not enter findings of fact and conclusions
of law even though the State timely requested them. The Court of Criminal
Appeals has held that, when a trial court fails to enter findings of fact and
conclusions of law upon a proper request by the losing party, a court of appeals
should require the trial court to enter findings and conclusions so that the court of
appeals does not have to guess the trial court’s rationale for its ruling. State v.
Cullen, 195 S.W.3d 696, 699–700 (Tex. Crim. App. 2006).
      Accordingly, we grant the State’s motion and abate the appeal. The trial
court is directed to enter written findings of fact and conclusions of law regarding
Petersen’s motion to suppress, and the trial court clerk is instructed to file in this
court a supplemental clerk’s record containing such findings and conclusions on or
before June 5, 2014.
      This appeal is abated; it will be reinstated upon the filing of the
supplemental clerk’s record.


                                                      PER CURIAM


May 15, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




      1
       Miranda v. Arizona, 384 U.S. 436 (1966).
                                                  2